DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment to the claim languages filed on 3/17/21has been fully considered and made of record.   Claim 1 and newly added claims 2-4 are now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Because the scope of the claims directed to the cassette coil not the combination of the coil and the stator.    Appropriate correction is requested.   

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fubuki et al (20100066198).
In an alternatively, claims 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fubuki et al as relied above in view of Miyazaki et al (20010015393).
Fubuki et al clearly discloses the claimed cassette coil for a rotary electric machine, the rotary electric machine including a stator having a stator core, the cassette coil comprising:
	a rectangular wire (conductor wire 15) concentrically wound for a specified number of turns (see discussed at para.00034, Fig. 9, coils 10a/10/b/10c respectively).
Regarding the process of where” the rectangular wire being wound by applying a specified shift amount, with respect to an axis in a winding direction, to a wire shape of at least one of the specified number of turns before being attached to the stator core, such that the cassette coil is attached to the stator core while cancelling the specified shift amount” this considered to be satisfied by the Fubuki et al.   Because, the claims directed to a product (i.e., cassette coil) not the method and Applicants should be aware that the patentability of a product does not depend on its method of production.  If the product is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777F.2d 695, 698, 227 USPQ 
Furthermore, it should be noted that a “product “ claim is directed to the product per se, no matter how such a product was made.  It has been well established by the courts that it is the patentability of the final product per se which must be determined in a “product” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” form or not. (e.g. the claimed “cassette coil made of rectangular wire “ is as same final product structure of Fubuki et al (see Fig. 9, depicts cassette coil 10A/10B/10C)
	 In an alternatively, claims 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Fubuki et al as relied above in view of Miyazaki et al (20010015393).
	
    PNG
    media_image1.png
    701
    737
    media_image1.png
    Greyscale



	regarding “such that the cassette coil is attached to the stator core while cancelling the specified shift amount” (see another embodiment as indicated in Figs.  41, 44 of the Miyazaki et al for the teaching of cassette coil is attached to the stator core when winding complete which including the cancelling the specified shift amount (considered as direction of the wire during winding).

    PNG
    media_image2.png
    578
    585
    media_image2.png
    Greyscale




	As applied to claim 2-3 are also met as same rationale as above, since no structure limitation set forth in the above claims, and clearly the process of claims 2-3 are met by modified Fubuki et al /Miyazaki et al (see Miyazaki et al for the wire shape as indicated in Figs. 29c, d, e, and for the shifting amount in term of turning and/or twisting angle of wire shape).
	As per claim 4, no structure limitation set forth in claim 4, however the associated process clearly define by above references (see Fig. 9 of the Fubuki et al and discussed in the abstract lines 15-17, and/ or Fig. 44 of the Miyazaki et al for where the cassette coil is attached to the stator in an elastically deformed state).

Response to Arguments
Applicant’s arguments with respect to rejected claim 1 have been considered but are moot because the new ground of rejection (see above).  
Further, it should be noted that claims is directed to the product per se, no matter how such a product was made.  It has been well established by the courts that it is the patentability of the final product per se which must be determined in a “product” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” form or not. (e.g. the claimed “cassette coil made of rectangular wire “is as same final product structure of Fubuki et al (see Fig. 9, depicts cassette coil 10A/10B/10C).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH N TRINH whose telephone number is (571)272-4569.  The examiner can normally be reached on M-TH ~6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Dung Vo can be reached on 5712724690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MINH N TRINH/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        

mt